Citation Nr: 0805304	
Decision Date: 02/14/08    Archive Date: 02/20/08	

DOCKET NO.  96-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
peptic ulcer disease. 

(The issues of entitlement to an effective date earlier than 
September 24, 2002 for the award of a 100 percent schedular 
rating for post-traumatic stress disorder, and an effective 
date earlier than November 21, 2002 for the award of a total 
disability rating based upon individual unemployability will 
be the subject of a separate decision.)

WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This appeal for an increased rating for peptic ulcer disease 
arises from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, in August 1995.  The notice of disagreement (NOD) 
was filed in October 1995.  The Statement of the Case (SOC) 
was issued in January 1996, and the Substantive Appeal was 
filed in March 1996.  The Board of Veterans' Appeals (Board) 
denied the claim in August 2001.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which vacated that decision in an October 
2002 Order.  This issue has been subsequently remanded, most 
recently, in February 2007, and is now returned to the Board.  


FINDING OF FACT

The veteran's service-connected peptic ulcer disease is 
currently productive of no more than moderate impairment, 
with no evidence of anemia or weight loss, or other 
impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
peptic ulcer disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114 and Part 4, Code 7305 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession 
pertaining to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in August 2003, February 2005, and 
November 2006.  In those letters, VA informed the appellant 
that, in order to substantiate a claim for an increased 
rating, the evidence needed to show that his service-
connected disability increased in severity, which was usually 
shown by medical records and/or medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain in his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records that were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the appellant that he could obtain 
private records himself, and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained voluminous VA and private 
inpatient and outpatient treatment records and examination 
reports.  The veteran has also appeared at a hearing before 
the undersigned Veterans Law Judge.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Analysis

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes his 
testimony at the time of a hearing before the undersigned 
Veterans Law Judge in April 2001, as well as VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks an increased evaluation for 
service-connected peptic ulcer disease.  In pertinent part, 
it is contended that various manifestations of that 
disability are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 20 percent schedular evaluation now 
assigned.  

In that regard, service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on the 
average impairment of earning capacity.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10 (2007).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (2007).  In this case, service connection was 
established for peptic ulcer disease in a rating decision of 
February 1985.  An evaluation of 10 percent was originally 
assigned.  At that time, an October 1980 gastrointestinal 
series showed thickened duodenal folds without a definite 
ulcer crater.  In a December 1985 rating decision, the 
disability rating for peptic ulcer disease was increased from 
10 percent to 20 percent.  By a June 1988 rating decision, 
the disability was reduced from a 20 percent to a 10 percent 
rating.  However, in a November 1988 decision, a VA Hearing 
Officer restored the veteran's previous 20 percent rating, 
effective from November 1984.  The 20 percent disability 
evaluation has been in effect since then, and is now 
protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951(b) (2007). 

Under Diagnostic Code 7305, duodenal ulcer, a 40 percent 
rating is assigned for moderately severe disability; less 
than severe, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 60 percent rating is assigned for severe 
disability; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Code 7305 
(2007).  

Based on a review of the entire evidence of record, the Board 
is of the opinion that an increased rating is not warranted.  
No more than moderate gastrointestinal symptomatology has 
been demonstrated.  While the veteran's current disability 
picture is complicated by other nonservice-connected 
disabilities, including a hiatal hernia, there is no 
indication of symptomatology sufficient to satisfy the 
criteria for a higher evaluation.  Moreover, results of 
esophagogastroduodenoscopic (EGD) examinations in December 
1993 and June 1999 failed to show the recurrence of an ulcer.  
While on each of those occasions, there was evidence of some 
gastritis, the veteran's duodenum was consistently described 
as normal.  

The Board notes that, at the time of a VA gastrointestinal 
examination in December 2003, the veteran gave a history of 
hematemesis and melena on only two occasions since the time 
of his initial episodes in 1967, with the most recent having 
occurred approximately a year earlier.  According to the 
veteran, his symptoms consisted of pyrosis, which he 
experienced every day accompanied by heartburn and 
indigestion.  While the veteran stated that he had lost about 
thirty pounds one to two years ago, he was, by his own 
admission, regaining that weight.  Significantly, the veteran 
indicated that he had not been told that he was anemic.

On physical examination, there was evidence of some moderate 
epigastric tenderness to palpation, though with no rebound, 
and no evidence of visceromegaly.  An upper gastrointestinal 
series conducted in conjunction with the veteran's 
examination showed the veteran's stomach and duodenum to be 
normal, with no evidence of any hiatal hernia or reflux.  
Laboratory studies conducted as part of the veteran's 
gastrointestinal examination showed white and red blood cell 
counts to be within normal limits, as was a measure of the 
veteran's hemoglobin.

Based on the aforementioned, it would appear that the veteran 
has experienced no weight loss as a result of his service-
connected peptic ulcer disease.  Nor is there any clinical 
evidence of anemia.  Under the circumstances, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating.

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) addressing the 
issue of whether it is appropriate to apply "staged ratings" 
when assigning an increased rating in a manner similar to 
what is done at the initial rating stage pursuant to the 
Court's holding in Fenderson v. West, 12 Vet. App. 119 
(1999).  However, in the case at hand, it is clear that, over 
the course of the veteran's current appeal, symptomatology 
attributed to his service-connected peptic ulcer disease has 
remained relatively stable.  In any case, based on a review 
of the entire evidence of record, the Board is of the opinion 
that, throughout the time period that the veteran's increased 
rating claim has been pending, symptomatology attributable to 
his service-connected peptic ulcer disease has not, in fact, 
undergone varying and distinct levels of severity.  


ORDER

An evaluation in excess of 20 percent for peptic ulcer 
disease is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

 



 Department of Veterans Affairs


